On special issues submitted to them the jury found that Charles Merchant "looked to see whether or not a train was approaching the crossing before he drove his truck thereon." It appeared from undisputed testimony that the view from the road he was traveling of the railroad track for a distance of at least 600 yards in the direction from which the train approached the crossing was wholly unobstructed. It thus appearing that said Merchant looked for the train, and that there was nothing to prevent him from seeing it, it seems to me the only reasonable inference is that he did see it approaching the crossing before he drove thereon. If he did, I think the inference that he was guilty of negligence in attempting nevertheless to cross the track is not escapable. Schaff v. Combs, 194 S.W. 1159. Therefore I respectfully dissent from the conclusion of the other members of the court that the judgment should be affirmed.